445 F.2d 321
Peter D. BOGART, Plaintiff and Appellant,v.Harlon B. CHRTER, as Regional Commissioner of theImmigration & Naturalization Service, etc., etal., Appellees.
No. 25140.
United States Court of Appeals, Ninth Circuit.
Aug. 3, 1971.

1
Phill Silver, Hollywood, Cal., for plaintiff-appellant.


2
Robert L. Meyer, U.S. Atty., Frederick M. Brosio, Jr., Chief, Crim.  Div., Carolyn M. Reynolds, Asst. U.S. Atty., Los Angeles, Cal., for appellees.


3
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and BEEKS, District judge.


4
The summary judgment rendered against plaintiff-appellant is reversed.  We think this is indicated by In re Ruffalo (1968), 390 U.S. 544, 88 S.Ct. 1222, 20 L.Ed.2d 117, and Theard v. United States (1957), 354 U.S. 278, 77 S.Ct. 1274, 1 L.Ed.2d 1342.  We believe Bogart has a constitutional right to a hearing before the agency before being denied the right to further practice before the agency, department regulations to the contrary notwithstanding.